Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 02/25/2021 has been entered and considered by the examiner.

Drawings
The drawings filed on 02/25/2021, has been accepted for examination.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 - 23 of U.S. Patent No. 10,965,102 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent(s) and is/are covered by the patent(s) since the patent(s) and the instant application are claiming common subject matter, and all the limitations claimed in claims 1-16 of the instant application are found in claims 1-23 of Patent(s), both the instant application and patent(s) claimed to a structured light projector.

They correspond as follows:

17/185,582
10,965,102 B2
1
1
2
2
3
3
4
6
5
9
6
10
7
11
8
12
9
13
10
14
11
15
12
16
13
6,19
14
21
15
22
16
23



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-14, are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (2016/0299337 A1).  

Regarding claim 1, Arbabi discloses a structured light projector (figs. 5, 9, and 21-23) comprising: 
an illuminator (220/222) configured to emit light;
 a pattern mask is a focusing device (100) comprising a plurality of areas (i.e. plurality of first scatterers 122), the pattern mask being configured to generate structured light such as scattered light from light emitted by the illuminator based on a pattern of the pattern mask the focusing device (100); and a lens a first thin lens (120)/a second thin lens (130) configured to project the structured light, wherein the illuminator (220/222) comprises a plurality of illumination areas (figs. 15 and 21) respectively facing the plurality of areas of the pattern mask the focusing device (100), and wherein intensities of lights respectively emitted by the plurality of illumination areas are different from each other as a result of plurality of first scatterers 122/132 positioning [par. 0074] (fig. 6)[pars. 0071- 0077], 
Arbabi fails to teach the exact partitioning of illumination area by the plurality of the illuminator(s) (220/222), as that claimed by Applicants, such as, wherein a density of the plurality of first light-emitting elements disposed in the first illumination area is higher than a density of the plurality of second light-emitting elements disposed in the second illumination area, and/or wherein the density of the plurality of first light-emitting elements disposed in the first illumination area is higher than the density of the plurality of second light-emitting elements disposed in the second illumination area (claim 4).
However, Arbabi teaches and depicted as can be seen in drawing fig. 17A that distribution of light incident resulted in differential density areas for the purposes of imaging light intensity distribution as an incident angle changes in order to provide for focus efficiency measurements.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Arbabi in the manner set forth in applicant's claim in order to provide for focus efficiency measurements, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985), recognizing another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 

As to claims 2-5, Arbabi also discloses a structure that use in the structured light projector system that is implementing limitations such as, Wherein the illuminator (220/222) comprises the first thin lens (120) includes a first illumination area facing a peripheral portion of the pattern mask and a second thin lens (130) includes a second illumination area facing a center portion of the pattern mask, and the illuminator comprises a plurality of first light-emitting elements disposed in the first illumination area and a plurality of second light-emitting elements disposed in the second illumination area, and an intensity of light emitted by the first illumination area is greater than an intensity of light emitted by the second illumination area as a result of plurality of first scatterers 122/132 positioning and scatterers adjusting transmission [par. 0073](claim 2); and implicitly anticipates wherein the intensity of the light emitted by the first illumination area and the intensity of the light emitted by the second illumination area are set based on a distortion of the lens such that brightness of the structured light is uniform across a cross-section of the structured light based on variation according to shapes and sizes of the second thin lens (130)[par. 0074] (fig. 6)[pars. 0071- 0077](claim 3); intensity distribution process includes differentiation that include limitations such as; wherein an intensity/brightness of a current applied to the plurality of first light-emitting elements disposed in the first illumination area is capable of being greater than an intensity of current applied to the plurality of second light-emitting elements disposed in the second illumination area (claim 4); and wherein a time period during which the current is applied to the plurality of first light-emitting elements disposed in the first illumination area is capable of being longer than a time period during which the current is applied to the plurality of second light-emitting elements disposed in the second illumination area (claim 5); wherein a density of the plurality of first light-emitting elements disposed in the first illumination area is capable of being higher than a density of the plurality of second light-emitting elements disposed in the second illumination area (claim 6); and wherein an aperture diameter of each of the plurality of first light-emitting elements disposed in the first illumination area is capable of being greater than an aperture diameter of each of the plurality of second light-emitting elements disposed in the second illumination area (claim 7).
For the purposes of clarity, with respect to claim 2 phrase “…. the first illumination area” and “the second illumination area” the sectioning of the plurality of areas illumination by plurality of light-emitting elements are considered arbitrary that could be inferred from the plurality/large illumination area created by the plurality of individual light-emitting elements. For example see (Arbabi, depicted drawing fig. 17A)
As to claims 5-9 and 11-14, Arbabi also discloses a structure that that is capable of being use in a structured light projector system that is implementing limitations such as; wherein the pattern mask the focusing device (100), the first illumination area, and the second illumination area have rectangular shapes (figs. 7A-7C)(claim 5); 
wherein each of the pattern mask the focusing device (100), the first illumination area, and the second illumination area has a quadrangular shape with rounded corners and convex sides (claim 6); wherein the pattern mask the focusing device (100) comprises four sides, the four sides comprising a first side and a fourth side opposite each other, and a second side and a third side opposite to each, a length of the first side is shorter than a length of the fourth side, and the second side is inclined upward from the fourth side to the first side and the third side is inclined downward from the fourth side to the first side (claim 7); wherein the pattern mask the focusing device (100) comprises a first area, a second area, a third area, and a fourth are corresponding to the first side, the second side, the third side, and the fourth side, respectively, and
the illuminator (220/222) comprises a first illumination area facing the first area of the pattern mask, a second illumination area facing the second area of the pattern mask, a third illumination area facing the third area of the pattern mask the focusing device (100), and a fourth illumination area facing the fourth area of the pattern mask (claim 8); wherein intensities of lights respectively emitted by the second and third illumination areas are capable of being greater than an intensity of light emitted by the fourth illumination area, an intensity of light emitted by the first illumination area is capable of being greater than the intensities of the lights respectively emitted by the second and third illumination areas, and the intensity of the light emitted by the second illumination area is capable of being equal to the intensity of the light emitted by the third illumination area (claim 9); wherein the fourth illumination area from among the first through fourth illumination areas is capable of having/has a largest area (claim 11); wherein the illuminator (220/222) further comprises a plurality of third light-emitting elements disposed in the third illumination area, and a plurality of fourth light-emitting elements disposed in the fourth illumination area (claim 12); 
 wherein a density of the plurality of first light-emitting elements disposed in the first illumination area is capable of being higher than densities of the plurality of second and third light-emitting elements respectively disposed in the second and third illumination areas, the densities of the plurality of second and third light-emitting elements respectively disposed in the second and third illumination areas are capable of being higher than a density of the plurality of fourth light-emitting elements disposed in the fourth illumination area, and the density of the plurality of second light-emitting elements disposed in the second illumination area is capable of being equal to the density of the plurality of third light-emitting elements disposed in the third illumination area (claim 13); and further comprising: a transparent substrate spaced apart from the illuminator (220/222), wherein the pattern mask the focusing device (100) is disposed on a first surface of the transparent substrate, and the lens is disposed on a second surface of the transparent substrate opposite to the pattern mask the focusing device (100) variation according to shapes and sizes of the lens(es) (130)[par. 0074] (fig. 6)[pars. 0071- 0077] (claim 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (2016/0299337 A1) in view of Capasso et al. WO2017/176921 A1, using Capasso et al. (2019/0154877 A1) publication.  

As to claim 15, Arbabi teaches of the features of claim 1, comprising wherein the pattern mask the focusing device (100) comprises: a first lens a first thin lens (120) distortion compensation region comprising a plurality of opaque first light shielding patterns having a first pattern width; and a second lens a second thin lens (130) distortion compensation region surrounding the first lens the first thin lens (120) distortion compensation region, the second lens the second thin lens (130) distortion compensation region comprising the plurality of second scatterers adjusting transmission [par. 0073] anticipates a plurality of opaque second light shielding patterns having a second pattern width that is less that the first pattern width is included in variation according to shapes and sizes of the second thin lens (130)[par. 0074] (fig. 6)[pars. 0071- 0077].
Arbabi fails to disclose the type of lens used in the structured light projector as being a meta-lens comprising columns of a nano-size, however, the use of the meta-lens with columns of a nano-size for projector system is known in art, as evidence by Capasso (figs. 1-2, 6 and 9A), in order to provide for focus efficiency measurements. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Arbabi by using a meta-lens comprising columns of a nano-size in view of Capasso teaching in order to provide for focus efficiency measurements.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (2016/0299337 A1) in view of Thuries et al. (2016/0377414 A1).

As to claim 16, Arbabi discloses an electronic apparatus (figs. 5, 9, and 21-23) comprising: 
a structured light projector (220/222); 
Optical sensor/image sensor and an optical detector (140) that detects light that passed through the focusing device (100) is a sensor configured to receive light reflected by an object which is irradiated with light emitted by the structured light projector [pars. 0005, 0006 and 0117]; and 
wherein the structured light projector (figs. 5, 9, and 21-23) comprises: 
an illuminator (220/222) configured to provide illumination light;
a structured light projector (110) configured to project structured light to an object; 
Optical sensor/image sensor and an optical detector (140) that detects light that passed through the focusing device (100) is a sensor configured to receive light reflected by the object; and wherein the structured light projector (figs. 5, 9, and 21-23) comprises: an illuminator (220/222) configured to emit light;
a pattern mask is a focusing device (100) configured to generate structured light from light emitted by the illuminator based on a pattern of the pattern mask is a focusing device (100) and includes a lens configured to project the structured light (L1 and L2),
wherein the illuminator (220/222) comprises a plurality of illumination areas respectively facing a plurality of areas of the pattern mask the focusing device (100), and wherein intensities of lights respectively emitted by the plurality of illumination areas are different from each other based on variation according to shapes and sizes of the second thin lens (130)[par. 0074] (fig. 6)[pars. 0071- 0077] and intensity distribution (figs. 3A-4B and 12)[pars. 0032-33, 0040-41, 0042, and 0066-67].
Arbabi fails to disclose a processor configured to obtain shape information of the object based on the light received by the sensor. 
Thuries from the same field of endeavor teaches of a processor configured to process captured image/signal based on the light received by the sensor in order to obtain and/or determine the shape and/or dimensions of the object Thuries ([pars. 0042-44), fig. 2).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Thuries by a processor configured to process captured image/signal based on the light received by the sensor in order to obtain and/or determine the accurate shape and/or dimensions of the object, as per the teachings of Thuries.
Arbabi when modified by Thuries fail to teach the exact partitioning of illumination area by the plurality of the illuminator(s) (220/222), as that claimed by Applicants, such as, wherein a density of the plurality of first light-emitting elements disposed in the first illumination area is higher than a density of the plurality of second light-emitting elements disposed in the second illumination area.
However, Arbabi teaches and depicted as can be seen in drawing fig. 17A that distribution of light incident resulted in differential density areas for the purposes of imaging light intensity distribution as an incident angle changes in order to provide for focus efficiency measurements.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Arbabi when modified by Thuries in the manner set forth in applicant's claim in order to provide for focus efficiency measurements, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985), recognizing another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 
For the purposes of clarity, Arbabi discloses a structure projector system comprising pattern mask comprising first and second thin lenses 120 and 130 on both surfaces of the substrate 110 by arranging the plurality of first and plurality of second scatterers 122 and 132 on the both surfaces of the substrate 110, as can be seen depicted (fig. 5). Arbabi also discloses a designed arrangement of lens that anticipates an arrangement of plurality of lens (i.e. second thin lens (130)) having a plurality of a concentric circle shape regions surrounding a central scatterer that allow for a third, fourth or more distortion compensation region surrounding a region(s) and are sequentially disposed in the concentric circle shapes arrangement, as can be seen depicted in (fig. 6).
Allowable Subject Matter
Claim 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 10 would be allowable if the double patenting rejection as set forth in this Office action is overcome.


 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art structured light projector/apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886